Citation Nr: 0600033	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  02-15 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right tibia with secondary deformity, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1971 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a July 2005 Order, the Court 
endorsed a July  2005 joint motion for remand, vacated the 
November 2004 Board decision that denied a rating in excess 
of 30 percent for the residuals of the right tibia fracture, 
and remanded the matter for compliance with the instructions 
in the joint motion.

In November 2004 the case was before the Board on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  The veteran filed a claim for 
an increased evaluation for his service-connected residuals 
of a fracture of the right tibia with secondary deformity 
(right ankle disability) in May 2002.  An August 2002 rating 
decision granted an increased evaluation of 20 percent 
effective May 30, 2002.  An October 2002 Decision Review 
Officer's decision granted an increased evaluation of 30 
percent effective May 30, 2002.  The veteran continued his 
appeal.  He testified before the undersigned at a 
videoconference hearing in July 2003.

There are statements on file in which the veteran contends 
that he should have received at least a 30 percent evaluation 
beginning on the original date of service connection of his 
right ankle disability in September 1975.  Additionally, in 
October 2005, the veteran submitted a statement in which he 
appears to be asserting a claim for a total rating based on 
unemployability.  Since the issues involving unemployability 
and entitlement to an earlier effective date for a rating in 
excess of 10 percent for service-connected right ankle 
disability have not been adjudicated by the RO, they are 
referred to the RO for adjudication.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a July 2005 Joint Motion for Remand, it is essentially 
asserted that VA failed to consider all of the residuals of 
the right tibia fracture when determining that a rating in 
excess of 30 percent was not warranted.  Specifically, it is 
contended that the current 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (for rating impairment of the 
tibia with marked knee or ankle disability) was based solely 
on disability involving the veteran's tibia and ankle, and 
that no consideration whatsoever had been given to disability 
the right tibia fracture residuals cause the right knee.  The 
parties to the motion point to the case of Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), to support the argument that VA 
must consider whether a separate rating is warranted for knee 
disability due to the right tibia fracture residuals, as this 
symptomatology was not duplicative of or overlapping with the 
ankle symptomatology contemplated in the existing 30 percent 
rating.  

The Board notes that the veteran last underwent a VA 
orthopedic examination in June 2002.  At that time, medical 
findings included some limitation of motion of the knee.  It 
is not clear from the June 2002 VA examination whether any 
right knee disability was due to the veteran's service-
connected right tibia fracture residuals.  A new VA 
orthopedic examination is warranted to identify the nature 
and severity of all current residuals of the right tibia 
fracture.

The Court Order endorsing that motion is now the "law of the 
case."  Accordingly, the case is remanded for the following:

1.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to determine the nature and 
current severity of all symptomatology 
resulting from the residuals of a right 
tibia fracture, including that involving 
both the right knee and the right ankle.  
Prior to the examination, the examiner 
should review the veteran's claims file, 
specifically noting the findings on the 
June 2002 VA examination report.  The 
examiner should provide detailed medical 
findings with regard to all 
symptomatology involving the right lower 
extremity and specifically indicate 
whether any symptomatology identified is 
due to the veteran's inservice fracture 
of the right tibia.  All findings are to 
be reported in detail.  The examiner 
should be asked to explain the rationale 
for any opinion given.  

2.  The RO should then readjudicate the 
claim for entitlement to a rating in 
excess of 30 percent for the residuals of 
a fracture of the right tibia, with 
secondary deformity.  Review of the 
proper evaluation for the veteran's 
service-connected disability must 
encompass consideration of all 
symptomatology due to the residuals of 
the veteran's inservice right tibia 
fracture, and must show that the RO 
considered evaluation under all 
appropriate Diagnostic Codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible, to 
ensure that due process considerations are met, and to 
fulfill the mandates of the Court (as outlined in the Joint 
Motion).  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


